After a careful examination of the record upon rehearing the court is convinced that the opinion prepared by Mr. Commissioner LINN is in the main correct, and that, with the slight modification hereinafter pointed out, it should be approved. We are of the opinion that Mrs. Estus was not only bound by the notice and knowledge acquired by McNeal, but like McNeal, she came into possession of facts sufficient to put a prudent person upon inquiry. She knew the transaction involved the transfer of the allotted lands of Indian minors, and that a sale by the guardian must be for cash. She also knew that the delivery of the guardian's deed to McDonald was in some way dependent upon the consummation of the deal between herself and McDonald, and she knew, or could have known by slight inquiry, that the land she conveyed to McDonald in exchange for the minors' lands was to be immediately transferred to Cash, the guardian, either for his own benefit or for the benefit of his wards, and that the money she borrowed from the Prudential Company was to be used in payment of a portion of the purchase price bid for the minors' lands, at the guardian's sale. Indeed the whole transaction between McDonald and his associates, and Cash, which was largely enacted in the presence and hearing of McNeal and Mrs. Estus, bore so many of the familiar earmarks of conspiracy to defraud these Indian minors of their estates that it seems incredible to us that neither of them made any greater effort to ascertain the true condition of affairs than is disclosed by this record.
We note the motion of the prevailing parties to modify the opinion of the learned commissioner by striking therefrom the condition that plaintiff in error shall pay the clerk of the court the sum of $15,000, and substituting therefor a condition that plaintiff in error shall pay into court such portion of said sum as may remain undisposed of. As this portion of the decree was entered in pursuance of admissions made by counsel for the movant, both in open court and in their briefs, that such a condition would be equitable in case they prevailed, and as we believe it is an equitable condition of recovery, we decline to make the modification prayed for.
Objection is also made in the petition for rehearing to that part of Commissioner LINN'S opinion which directs the trial court to award the plaintiff in error a reasonable attorney's fee, to be deducted from the "$15,000 so deposited." As the question whether the plaintiffs in error would be entitled to recover attorney fees, in case they prevailed, has not been passed upon by the trial court, we will not pass upon it now, but will leave it open for original consideration below, if either party desires to raise it. To this extent the opinion is modified.
For the reasons stated the opinion of Mr. Commissioner LINN, as hereby supplemented and modified, is adopted and approved as the opinion of the court.
All the Justices concur.